Exhibit 10.24

DATED 6 DECEMBER 2011

DANAHER LUXEMBOURG FINANCE S.A.

AS ISSUER

DANAHER CORPORATION

AS GUARANTOR

AND

DEUTSCHE BANK AG, LONDON BRANCH

AS ISSUING AND PAYING AGENT

 

 

ISSUING AND PAYING AGENCY AGREEMENT

RELATING TO A U.S.$3,500,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page   1.   

Interpretation

     1    2.   

Appointment of the Agents

     4    3.   

The Notes

     5    4.   

Issue of Notes

     5    5.   

Payments

     8    6.   

Issue of Replacement Notes

     10    7.   

Cancellation, Destruction, Records and Safekeeping

     11    8.   

Appointment and Duties of the Calculation Agent

     12    9.   

Fees and Expenses

     13    10.   

Indemnity

     13    11.   

Limitation of Liability

     14    12.   

Terms of Appointment

     14    13.   

Changes in Agent

     16    14.   

Addition of New Issuer

     18    15.   

Modification

     19    16.   

Counterparts

     19    17.   

Severability

     19    18.   

Third Party Rights

     19    19.   

Governing Law, Submission to Jurisdiction and Agent for Service of Process

     19    20.   

Notices

     20   

Schedule 1 Form of Multicurrency Global Note

     21   



--------------------------------------------------------------------------------

THIS ISSUING AND PAYING AGENCY AGREEMENT is made on 6 December 2011:

AMONG:

 

(1) DANAHER LUXEMBOURG FINANCE S.A., a société anonyme formed under the laws of
Luxembourg, having its registered seat at 5, rue Guillaume Kroll, L-1182
Luxembourg, (the “Issuer”).

 

(2) DANAHER CORPORATION, a Delaware corporation, having its principal offices
located at 2200 Pennsylvania Avenue, N.W., Suite 800W, Washington, D.C.
20037-1701 as “Guarantor” in relation to Notes (as defined below) issued by the
Issuer.

 

(3) DEUTSCHE BANK AG, LONDON BRANCH, having its registered office at Winchester
House, 1 Great Winchester Street, London EC2N 2DB (the “Issuing and Paying
Agent” which term shall include any other issuing and paying agent appointed by
the Issuer on the terms hereof).

WHEREAS

 

(A) The Issuer has established a programme (the “Programme”) for the issuance of
Euro-commercial paper, in connection with which it has entered into a dealer
agreement (as amended, supplemented and/or restated from time to time, the
“Dealer Agreement”) dated on or about the date of this Agreement and made among
the Issuer, the Guarantor and the dealers from time to time party thereto
(together, the “Dealers” and each a “Dealer”) pursuant to which the Issuer may
from time to time issue Notes (as defined below).

 

(B) The Guarantor has authorised the giving of its guarantee in relation to the
Notes issued by the Issuer (the “Guarantee”).

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

Capitalised terms used in this Agreement but not defined in this Agreement
shall, unless the context requires otherwise, have the meanings given to them in
the Dealer Agreement and the following terms shall have the following meanings:

“Agent” means the Issuing and Paying Agent and any successor or additional agent
appointed by the Issuer and/or the Guarantor in accordance with Clause 13
(Changes in Agent).

“Business Day” means, except where the context requires otherwise, a day (other
than a Saturday or Sunday) on which:

 

  (a)

in relation to an issue in euro, commercial banks are open for business in the
place where the specified office of the Issuing and Paying Agent is located and
which is a TARGET Business Day (as defined below), provided that if the Issuing
and Paying Agent determines with the agreement of the Issuer and the Guarantor
that the market practice in respect of euro denominated

 

- 1 -



--------------------------------------------------------------------------------

  internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issuing and Paying Agent shall procure that a notice of such amendment
is published not less than 15 days prior to the date on which any payment in
euro falls due to be made in such manner as the Issuing and Paying Agent may
determine;

 

  (b) in relation to an issue in a currency other than euro, commercial banks
are open for business in the place where the specified office of the Issuing and
Paying Agent is located and (if payment is to be made in a specified currency on
that day under this Agreement) in the principal financial centre of that
specified currency; and

 

  (c) Euroclear and Clearstream, Luxembourg are in operation.

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme.

“Common Depositary” means, in relation to any Notes, a depositary common to
Euroclear and Clearstream, Luxembourg.

“Conditions” means in respect of the Notes the terms and conditions applicable
thereto.

“Deed of Covenant” means the deed of covenant, dated on or about the date of
this Agreement, executed by the Issuer in respect of Global Notes issued
pursuant to this Agreement, as such deed may be amended or supplemented from
time to time.

“Definitive Note” means a security printed definitive Note in bearer form, and
otherwise in a form to be agreed upon from time to time by the Issuer and
relevant Dealer.

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars.

“Euro”, “euro”, “EUR” or “€” means the currency introduced at the start of the
third stage of European economic and monetary union, and as defined in Article 2
of Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the
euro as amended.

“Euroclear” means Euroclear Bank S.A./N.V.

“Global Note” means a Note in global form, representing an issue of promissory
notes of a like maturity which may be issued by the Issuer and guaranteed by the
Guarantor from time to time pursuant to this Agreement substantially in the form
set out in Schedule A.

“GPR” means the Global Programme Reporting System, a secure internet based
reporting/confirmation system offered by Deutsche Bank AG, London Branch to its
debt programme clients or any successor system offered by Deutsche Bank AG,
London Branch.

 

- 2 -



--------------------------------------------------------------------------------

“Issue Date” means a date on which a Note is, or is to be, issued hereunder as
may be agreed by the Issuer, the Guarantor and the relevant Dealer.

“local time” means, in relation to any payment, the time in the city in which
the Issuing and Paying Agent or the relevant branch or office thereof is
located.

“Luxembourg Business Day” means any day (other than a Saturday or Sunday) on
which commercial banks are open for business in Luxembourg.

“Maximum Amount” means an aggregate of US$3,500,000,000 (or its equivalent in
other currencies) at any time, when taken together with the principal amount
outstanding from time to time under the Guarantor’s U.S. commercial paper
program, as may be increased or decreased from time to time in accordance with
the Dealer Agreement.

“Maturity Date” means, in relation to any Note, the date of the maturity of that
Note in accordance with its terms.

“Note” means a commercial paper note issued by the Issuer and guaranteed by the
Guarantor and purchased or to be purchased by a Dealer under the Dealer
Agreement, in definitive or global form, substantially in the relevant form
scheduled hereto or such other form as may be agreed from time to time among the
Issuer, the Guarantor and the Issuing and Paying Agent and, unless the context
otherwise requires, includes the commercial paper notes represented by the
Global Notes.

“specified office” means, in relation to any Agent, the office specified against
its name on the signature page hereof or, in the case of an Agent not originally
party hereto, specified in its terms of appointment or such other office in the
same city or town as such Agent may specify by notice to the Issuer, the
Guarantor and the other parties hereto in accordance with Clause 13.8.

“Sterling” and “£” denote the lawful currency of the United Kingdom and
“Sterling Note” means a Note denominated in Sterling.

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is open.

“Yen” and “¥” denote the lawful currency of Japan; and “Yen Note” means a note
denominated in Yen.

 

1.2 Headings

Headings shall be ignored in construing this Agreement.

 

1.3 Contracts

References in this Agreement to this Agreement or any other document are to this
Agreement or those documents as amended, supplemented or replaced from time to
time in relation to the Programme and include any document which amends,
supplements or replaces them.

 

- 3 -



--------------------------------------------------------------------------------

1.4 Schedule

The Schedules are part of this Agreement and have effect accordingly and terms
defined there and not in the main body of this Agreement shall have the meaning
given to them there.

 

1.5 Alternative Clearing System

References in this Agreement to Euroclear and/or Clearstream, Luxembourg shall,
as the context so permits, be deemed to include reference to any additional or
alternative clearing system approved by the Issuer, the Guarantor and the
Issuing and Paying Agent.

 

1.6 Plurality

Words denoting the singular shall include the plural and vice versa.

 

2. APPOINTMENT OF THE AGENTS

 

2.1 The Issuer and the Guarantor hereby appoint Deutsche Bank AG, London Branch,
and Deutsche Bank AG, London Branch agrees to act as Issuing and Paying Agent in
respect of the Notes in accordance with the terms and conditions set out herein.

 

2.2 The Issuing and Paying Agent shall have the powers and authorities granted
to and conferred upon it by this Agreement and such further powers and
authorities to act on behalf of the Issuer and the Guarantor that the Issuer and
the Guarantor may grant to it and as are reasonably acceptable to the Issuing
and Paying Agent.

 

2.3 The Issuer and the Guarantor agree that Notes may be completed, issued,
authenticated, delivered, kept and generally handled by the Issuing and Paying
Agent on the instructions of the Issuer or the Guarantor in the manner
contemplated by this Agreement.

 

2.4 In the case of floating rate interest bearing Notes, the Issuing and Paying
Agent agrees to make the determinations and carry out the other duties ascribed
to it as Calculation Agent pursuant to the Conditions of such Notes (including
determining the amount of interest payable on, each such Note in accordance with
the redemption calculation thereto) unless the Issuing and Paying Agent has
informed the Issuer or the Guarantor that it does not wish to be appointed as
Calculation Agent within two Business Days of having been so notified. The
Calculation Agent shall as soon as it has made its determination (and in any
event, no later than the close of business on the date on which the
determination is made) notify the Issuer, the Guarantor and the Issuing and
Paying Agent (if other than the Calculation Agent) of the redemption amount
and/or if applicable the amount of interest so payable.

 

2.5 Any reference herein to the “Issuing and Paying Agent” or its “specified
office” shall be deemed to include such other agent or office of the Issuing and
Paying Agent (as the case may be) as may be appointed or specified from time to
time hereunder.

 

- 4 -



--------------------------------------------------------------------------------

3. THE NOTES

 

3.1 Each Note issued hereunder shall be:

 

  (a) substantially in the relevant form scheduled hereto or, as the case may
be, such other form as may be agreed among the Issuer, the Guarantor and the
Issuing and Paying Agent from time to time;

 

  (b) duly executed manually or in facsimile by the Issuer; and

 

  (c) authenticated manually or electronically by an authorised signatory of the
Issuing and Paying Agent.

 

3.2 The Issuer shall procure that a sufficient quantity of executed but
unauthenticated Notes executed by the Issuer are at all times available to the
Issuing and Paying Agent for the purpose of issue hereunder. The Issuing and
Paying Agent shall notify the Issuer forthwith on request of the quantity of
Notes which are at the date of such request held by it.

 

3.3 The Issuer may use the manual or facsimile signature on any Note of any
person who on the date of preparation or printing of such Note was duly
authorised to execute such Note on behalf of the Issuer, notwithstanding that at
the date of issue of the relevant Note such person may for any reason (including
death) no longer be so authorised. The Issuer may change the name of any person
whose manual or facsimile signature is to appear on the Notes to bind the
Issuer, by delivering to the Issuing and Paying Agent, no later than 30 days
before the first date on which there are to be issued Notes in respect of which
such replacement manual or facsimile signature is to be used, a copy of such
replacement signature in such form as the Issuing and Paying Agent may require.

 

3.4 In the event that a person who has signed any master Global Note or master
Definitive Note held by the Issuing and Paying Agent on behalf of the Issuer
ceases to be authorised, the Issuing and Paying Agent shall (unless the Issuer
gives notice to the Issuing and Paying Agent that Notes signed by that person do
not constitute valid and binding obligations of the Issuer or otherwise until
replacements have been provided to the Issuing and Paying Agent) continue to
have authority to issue any such Notes signed by that person and the Issuer
hereby warrants to the Issuing and Paying Agent that such Notes shall be valid
and binding obligations of the Issuer. Promptly upon such person ceasing to be
authorised, the Issuer shall provide the Issuing and Paying Agent with
replacement master Notes and the Issuing and Paying Agent shall upon receipt of
such replacements, cancel and destroy the master Notes held by them which are
signed by such person and shall provide to the Issuer a certificate of
destruction in respect thereof specifying the master Notes so cancelled and
destroyed.

 

4. ISSUE OF NOTES

 

4.1 Preconditions to Issue

The Issuer shall in the case of Notes to be settled through Euroclear and/or
Clearstream, Luxembourg, by no later than 2.00 p.m. (London time) two Business
Days prior to the proposed Issue Date, give to the Issuing and Paying Agent (by
fax or

 

- 5 -



--------------------------------------------------------------------------------

through GPR) details of any Notes to be issued by it under this Agreement and
all such other information as the Issuing and Paying Agent may require for it to
carry out its functions as contemplated by this Clause 4.1 and the Issuing and
Paying Agent shall thereupon be authorised to complete a Global Note of the
appropriate aggregate principal amount of such Notes by inserting in the
appropriate place on the face of each Note, inter alia, the dates on which such
Note shall be issued and shall mature and otherwise completing and
authenticating the same. For the purposes of this Clause 4.1, the Issuing and
Paying Agent may, if it considers it appropriate in the circumstances, treat a
telephone communication from a person who it reasonably believes to have been
duly authorised by the Issuer as sufficient instructions and authority from the
Issuer to act in accordance with the provisions of this Clause 4.1, and the
Issuer shall confirm such communication in writing no later than the relevant
time referred to above or by such later time as may be agreed by the Issuer and
the Issuing and Paying Agent. For the avoidance of doubt, when treating a
telephone communication as sufficient instructions, the Issuing and Paying Agent
shall continue to benefit from all the protections afforded to it under this
Agreement.

 

4.2 Notification

If any such Notes as are mentioned in Clause 4.1 (Preconditions to Issue) are
not to be issued on any Issue Date following the notification in accordance with
Clause 4.1, the Issuer shall immediately notify the Issuing and Paying Agent, in
the case of Notes to be settled through Euroclear and/or Clearstream,
Luxembourg, by no later than 4.00 p.m. (London time) two Business Days prior to
such proposed Issue Date. Upon receipt of such notice the Issuing and Paying
Agent shall not thereafter issue or release the relevant Notes, but shall cancel
and, unless otherwise instructed by the Issuer destroy any relevant Note which
has been duly completed by it for issue (whether authenticated or not).

 

4.3 Issue of Definitive Notes and Global Notes

Upon notification by telephone or fax from the Dealer who has arranged to
purchase or procure the purchase of Notes from the Issuer such notification to
be received in sufficient time to enable delivery to be made as contemplated
herein and, in the case of Notes to be settled through Euroclear and/or
Clearstream, Luxembourg, by no later than 10.00 a.m. (London time) two Business
Days prior to the proposed Issue Date, substantially in the form set out in
Schedule A of this Agreement with respect to Global Notes or in a form to be
agreed upon from time to time by the Issuer and relevant Dealer with respect to
Definitive Notes, that payment by it to the Issuer of the purchase price of any
Note has been or will be duly made and (if applicable) of details of the
securities account hereinafter referred to, the Issuing and Paying Agent shall
deliver duly authenticated Notes (i) in the case of Notes to be cleared through
Euroclear and/or Clearstream, Luxembourg or any other clearing system, deliver
such Note on the Business Day immediately preceding its issue date to or to the
order of Euroclear and/or Clearstream, Luxembourg (which may be by delivery to
the Common Depositary) and/or such other clearing system, for credit on the
issue date of such Note to such securities account as shall have been notified
to it. The foregoing obligation is subject to the Issuing and Paying Agent not
having received a notice in accordance with the provisions of Clause 4.2
(Notification).

 

- 6 -



--------------------------------------------------------------------------------

4.4 Instructions to Clearing System

The Issuing and Paying Agent shall (if applicable) give instructions to the
relevant clearing system to credit the Notes to the Issuing and Paying Agent’s
distribution account. Each Note credited to the Issuing and Paying Agent’s
distribution account with the relevant clearing system following the delivery of
the Notes in accordance with Clause 4.3 above shall be held to the order of the
Issuer pending delivery to the relevant Dealer on a delivery against payment
basis in accordance with the normal procedures of the relevant clearing system.
The Issuing and Paying Agent shall on the issue date and against receipt of
funds from the relevant Dealer transfer the proceeds of issue to the Issuer to
the relevant account notified by the Issuer to the Issuing and Paying Agent in
accordance with Clause 4.1 above.

 

4.5 Defaulted Note

If on the issue date the relevant Dealer does not pay the subscription price due
from it in respect of any Note (the “Defaulted Note”) and as a result the
Defaulted Note remains in the Issuing and Paying Agent’s distribution account
with the relevant clearing system after the issue date (rather than being
credited to the Dealer’s account against payment), the Issuing and Paying Agent
will continue to hold the Defaulted Note to the order of the Issuer.

 

4.6 Delivery of Definitive Notes

The Issuer hereby authorises and instructs the Issuing and Paying Agent to
complete, authenticate and deliver on its behalf Definitive Notes in accordance
with the terms of any Global Note presented to the Issuing and Paying Agent for
exchange in whole (but not in part only).

 

4.7 Prior Notice

The Issuer will give at least 10 Business Days’ prior written notice to the
Issuing and Paying Agent of a change in the Maximum Amount of Notes which may be
issued under the Dealer Agreement.

 

4.8 Notification of Change of Appointment of Dealer

The Issuer will promptly notify the Issuing and Paying Agent of the appointment,
resignation, or termination of the appointment of any Dealer under the Dealer
Agreement. If the notification is in respect of the appointment of a new Dealer,
the Issuer will notify the Issuing and Paying Agent two Business Days prior to
the issue of any Notes.

 

4.9 Advance Payment

If the Issuing and Paying Agent pays an amount (the “Advance”) to the Issuer on
the basis that a payment (the “Payment”) has been, or will be, received from any
Dealer or any other person, and if the Payment has not been, or is not, received
by the Issuing and Paying Agent on the date the Issuing and Paying Agent pays
the Advance to the Issuer, the Issuer shall on demand reimburse the Issuing and
Paying Agent the Advance and pay interest thereon from (and including) the date
on which it is paid out to (but excluding) the earlier of the date of
reimbursement of the Advance in full or

 

- 7 -



--------------------------------------------------------------------------------

receipt by the Issuing and Paying Agent of the Advance in full at the rate per
annum equal to the cost to the Issuing and Paying Agent of funding such Advance
plus one percent per annum as certified by the Issuing and Paying Agent to the
Issuer. Such interest shall accrue daily. For the avoidance of doubt, the
Issuing and Paying Agent shall not be obliged to pay any Advance to the Issuer
if it has not received confirmation satisfactory to it that it is to receive a
Payment from the relevant person.

 

4.10 Particulars of Notes

To the extent such information is not available to the Issuer through GPR and
upon the request of the Issuer as soon as practicable after the date of issue of
any Notes, the Issuing and Paying Agent shall deliver to the Issuer particulars
of:

 

  (a) the number and aggregate principal amount of the Notes completed,
authenticated and delivered by it, or made available by it for collection, on
such date, and

 

  (b) the issue date and the maturity date of such Notes and (c) the series and
serial numbers of all such Notes (if requested).

 

4.11 Notifications and Filings with Central Bank or Regulatory Authority

The Issuer hereby authorises and instructs the Issuing and Paying Agent to make
all necessary notifications to and filings with any relevant central bank or
regulatory authority, including the Bank of England (in respect of Sterling
Notes), and the Japanese Ministry of Finance (in respect of Yen Notes).

 

4.12 Agent as Banker

 

  (a) The Issuing and Paying Agent shall be entitled to deal with moneys paid to
it under this Agreement in the same manner as other moneys paid to it as a
banker by its customers except that:

 

  (i) It shall not be entitled to exercise any lien, right of set off or similar
claim in respect thereof; and

 

  (ii) It shall not be liable to any person for interest on any sums held by it
under this Agreement;

 

  (b) No money held by the Issuing and Paying Agent need be segregated except as
required by law.

 

5. PAYMENTS

 

5.1 Payment to Issuing and Paying Agent

The Issuer, failing whom the Guarantor, undertakes in respect of each Note
issued by the Issuer and guaranteed by the Guarantor, to pay, in the currency in
which such Note is denominated, not later than 10.00 a.m. in the jurisdiction in
which the account is located on the maturity date (or by such earlier time as
may be determined by the Issuing and Paying Agent in accordance with the final
sentence of this Clause 5.1) and not later than 10.00 a.m. in the jurisdiction
in which the account is located on the

 

- 8 -



--------------------------------------------------------------------------------

Business Day preceding any relevant interest payment date of each Note, an
amount sufficient to pay the full amount payable on such date by way of
principal, interest or otherwise in respect thereof:

 

  (a) in the case of Sterling Notes, by transfer of same day value Sterling
funds to such account of the Issuing and Paying Agent at such bank in London as
the Issuing and Paying Agent may from time to time designate for the purpose;

 

  (b) in the case of Euro Notes, by transfer of same day value Euro funds to
such account of the Issuing and Paying Agent as the Issuing and Paying Agent may
from time to time designate for the purpose; and

 

  (c) in the case of Notes denominated in any other currency, by transfer of
immediately available and freely transferable funds in such other currency to
such account of the Issuing and Paying Agent at such bank in the principal
financial centre for such other currency as the Issuing and Paying Agent may
from time to time designate for the purpose,

or, in each case, by such other form of transfer as may be agreed between the
Issuer, failing whom the Guarantor, and the Issuing and Paying Agent. If the
Issuing and Paying Agent determines in its absolute discretion that the payment
in accordance with this Clause 5.1 is required to be made earlier, it will
provide to the Issuer or the Guarantor, as the case may be, not less than 30
days prior notice in writing of such requirement.

 

5.2 Preadvice of Payment

The Issuer, failing whom the Guarantor, shall ensure that no later than 12.00
noon (local time) on the second Business Day preceding the date on which any
payment is to be made to the Issuing and Paying Agent pursuant to Clause 5.1
(Payment to the Issuing and Paying Agent), the Issuing and Paying Agent shall
receive confirmation that it has issued an irrevocable instruction for payment
of such amount to be made to the Issuing and Paying Agent, to include
confirmation of the relevant account details, the amount to be paid and the
value date for such payment.

 

5.3 Late Payment

If the Issuing and Paying Agent has not received the full amount payable in
respect of any Note on its Maturity Date or the relevant interest payment date
but receives, or is satisfied that it will receive, the full amount later, it
may, in its sole discretion and in respect of which it is under no obligation,
as paying agent of the Issuer pay on behalf of the Issuer on or after each due
date for payment the amount due to be paid on surrender or presentation of the
Notes in accordance with their terms.

If the Issuing and Paying Agent makes such payment on behalf of the Issuer under
this Clause 5.3 at a time when it has not received payment in full in respect of
the relevant Notes in accordance with Clause 5.1 (Payment to the Issuing and
Paying Agent) (the excess of the amounts so paid over the amounts so received
being the “Shortfall”), the Issuer, failing whom the Guarantor, shall be liable
on demand by the Issuing and Paying Agent to pay to the Issuing and Paying Agent
the Shortfall plus interest at a rate quoted at that time by the Issuing and
Paying Agent as its cost of funding the Shortfall (plus one per cent. per annum)
as certified by the Issuing and Paying Agent to the Issuer and the Guarantor.
Such interest shall accrue daily.

 

- 9 -



--------------------------------------------------------------------------------

5.4 Payments by the Issuing and Paying Agent

 

  (a) The Issuer and the Guarantor hereby authorise and direct the Issuing and
Paying Agent to make all payments on the Notes presented to the Issuing and
Paying Agent to the holder or holders of those Notes in accordance with the
Notes and this Agreement from the amount paid to it under Clause 5 (Payments).

 

  (b) The Issuing and Paying Agent undertakes to make such payments provided
that it has identified that it has previously received actual payment from the
Issuer and/or the Guarantor under Clause 5.1 (Payment to the Issuing and Paying
Agent).

 

  (c) If the Issuing and Paying Agent in the exercise of reasonable discretion
considers that the amounts to be received under Clause 5.1 (Payment to the
Issuing and Paying Agent) will be, or the amounts actually received are,
insufficient to satisfy all claims in respect of all payments the Issuing and
Paying Agent shall not be obliged to pay any such claims until it has received
the full amount of all payments.

 

5.5 Partial Payment

If at any time the Issuing and Paying Agent makes a partial payment in respect
of any Note presented to it, it shall (at the expense of the Issuer, failing
whom the Guarantor) procure that a statement indicating the date and amount of
such payment is written or stamped on the face of such Note and shall forthwith
notify the Issuer and Guarantor thereof.

 

5.6 Payments to holders of the Notes shall not be made to an address or a bank
account maintained within the United States or its possessions; the Notes may
not be presented for payment within the United States or its possessions; and
demand for payments under the Notes may not be made within the United States or
its possessions.

 

6. ISSUE OF REPLACEMENT NOTES

 

6.1 Replacement

The Issuing and Paying Agent shall, on receipt of written request, issue and
authenticate any replacement Notes in place of Notes which have been lost,
stolen, mutilated, defaced or destroyed. The Issuer shall provide the Issuing
and Paying Agent with sufficient executed but uncompleted and unauthenticated
Notes for such purpose.

 

6.2 Pre-conditions to Issue of Replacement Notes

The Issuing and Paying Agent shall not issue, complete or authenticate any
replacement Note unless and until the applicant therefor shall have:

 

  (a) paid such costs as may be incurred by the Issuer, the Guarantor and the
Issuing and Paying Agent;

 

- 10 -



--------------------------------------------------------------------------------

  (b) furnished the Issuer, the Guarantor and the Issuing and Paying Agent with
the series number and denomination of any Note lost or stolen along with such
evidence and indemnity as the Issuer, the Guarantor and the Issuing and Paying
Agent may require; and

 

  (c) surrendered any mutilated or defaced Notes.

Replacement Notes shall be delivered to Euroclear or Clearstream, Luxembourg as
applicable for credit to such account as the applicant may require or, at the
option and expense of such applicant, to such other account or in such other
manner as such applicant may direct.

 

6.3 Cancellation

The Issuing and Paying Agent shall cancel and, unless otherwise instructed by
the Issuer and the Guarantor, destroy any mutilated or defaced Notes replaced
and shall inform the Issuer and the Guarantor, and (if applicable) any other
Agents of the certificate numbers, denominations, Issue Dates and Maturity Dates
of any replacement Notes issued and the certificate numbers (if known),
denominations, Issue Dates and Maturity Dates of the replaced Notes and of the
dates of their cancellation and destruction.

 

6.4 Arrangements as to Replacements

The Issuer and the Guarantor may from time to time with the approval, where
appropriate, of the Issuing and Paying Agent (such approval not to be
unreasonably withheld) make arrangements as to the replacement of Notes which
shall have been lost, stolen, mutilated, defaced or destroyed, and the forms and
evidence to be provided (including (without limitation) arrangements as to
evidence of title, costs, delivery and indemnity). All such replacements will be
made subject to such arrangements.

 

7. CANCELLATION, DESTRUCTION, RECORDS AND SAFEKEEPING

 

7.1 Cancellation

All Notes which mature and are paid in full shall be cancelled forthwith by the
Issuing and Paying Agent. The Issuing and Paying Agent shall, unless the Issuer
or the Guarantor otherwise directs, destroy the cancelled Notes, and as soon as
reasonably practicable after each Maturity Date if so requested, furnish the
Issuer and the Guarantor with particulars of the aggregate principal amount of
the Notes which have been destroyed since the last certification so furnished
and the series and certificate numbers of all such destroyed Notes.

 

7.2 Records

The Issuing and Paying Agent shall keep and make available at all reasonable
times to the Issuer and the Guarantor a full and complete record of all Notes
and of their issue, payment, replacement, cancellation and destruction and, in
the case of Global Notes,

 

- 11 -



--------------------------------------------------------------------------------

their exchange for Definitive Notes but the Issuing and Paying Agent shall have
no liability for any failure to comply herewith if the information required to
be provided to it has not been provided by the Issuer or the Guarantor.

 

7.3 Safekeeping

The Issuing and Paying Agent shall maintain in safekeeping all forms of Notes
delivered to and held by it hereunder and shall ensure that the same are only
completed, authenticated and delivered or made available in accordance with the
terms hereof.

 

7.4 Inspection

The Issuing and Paying Agent shall, upon reasonable prior notice, make available
for inspection during its normal office hours at its specified office copies of
this Agreement, the Guarantee and the Deed of Covenant. The Deed of Covenant
will be held by the Issuing and Paying Agent on behalf of the persons having
rights thereunder as provided therein.

 

8. APPOINTMENT AND DUTIES OF THE CALCULATION AGENT

 

8.1 Appointment

If the Issuer issues floating rate Notes and the Issuer appoints the Issuing and
Paying Agent as the Calculation Agent with respect thereto pursuant to clause
2.6.2 of the Dealer Agreement, the Issuing and Paying Agent may accept or
decline such appointment subject to the terms and conditions of this Clause 8.

 

8.2 General Duty

If the Issuing and Paying Agent accepts its appointment as Calculation Agent in
relation to such Notes, then it agrees to comply with the provisions of this
Agreement and the relevant Notes. The Issuing and Paying Agent acknowledges and
agrees that it may be appointed as Calculation Agent in respect of each issue of
floating rate Notes unless the Dealer (or one of the Dealers) through whom such
Notes are issued has agreed with the Issuer to act as Calculation Agent or the
Issuer otherwise agrees to appoint another institution as Calculation Agent.

 

8.3 Interest Amount

The Calculation Agent shall in respect of each issue of floating rate Notes in
relation to which it is appointed as such, determine the amount of interest
payable on each floating rate Note in accordance with the calculation applicable
thereto. The Calculation Agent shall as soon as it has made its determination as
provided for in this Clause 8.3 above (and, in any event, no later than the
close of business on the date on which the determination is made) notify the
Issuer, the Guarantor and the Issuing and Paying Agent (if other than the
Calculation Agent) of the amount of interest so payable.

 

- 12 -



--------------------------------------------------------------------------------

9. FEES AND EXPENSES

 

9.1 Fees

The Issuer, failing whom the Guarantor, undertakes to pay such fees and expenses
in respect of the Issuing and Paying Agent’s services under this Agreement.

 

9.2 Stamp, registration and other taxes and duties

The Issuer, failing whom the Guarantor, undertakes to pay all stamp,
registration and other taxes and duties (including any interest and penalties
thereon or in connection therewith) to which this Agreement or the issue of any
Notes by the Issuer may be subject.

 

9.3 Expenses

The Issuer, failing whom the Guarantor, undertakes to pay on demand all
out-of-pocket expenses (including without limitation legal, advertising and
postage expenses) properly incurred by the Agent in connection with its services
under this Agreement.

 

9.4 No deduction or withholding

All payments by the Issuer, failing whom the Guarantor, under this Clause 9.4
shall be made free and clear of, and without withholding or deduction for, any
taxes, duties, assessments or governmental charges of whatsoever nature imposed,
levied, collected, withheld or assessed by any government having power to tax,
unless such withholding or deduction is required by law. In that event, the
Issuer, failing whom the Guarantor, shall pay such additional amounts as will
result in receipt by the Issuing and Paying Agent of such amounts as would have
been received by it if no such withholdings had been required.

 

10. INDEMNITY

 

10.1 By Issuer and Guarantor

The Issuer, failing whom the Guarantor, shall indemnify the Issuing and Paying
Agent for an amount equal to any loss, liability, cost, tax (including stamp
duty) claim, action, demand or expense (including, but not limited to, all
costs, charges and expenses properly paid or properly incurred in disputing or
defending any of the foregoing) that the Issuing and Paying Agent or any of its
directors, officers, employees, agents and controlling persons may incur arising
out of or in relation to or in connection with its appointment or the exercise
of its functions hereunder, except such as may result from a breach by it of
this Agreement or its own negligence, bad faith or wilful default or that of its
directors, officers, employees, agents or controlling persons.

 

10.2 By Issuing and Paying Agent and the Calculation Agent

The Issuing and Paying Agent and the Calculation Agent shall severally indemnify
the Issuer and the Guarantor for an amount equal to any loss, liability, cost,
tax (including stamp duty) claim, action, demand or expense (including, but not
limited

 

- 13 -



--------------------------------------------------------------------------------

to, all costs, charges and expenses paid or incurred in disputing or defending
any of the foregoing) that the Issuer, the Guarantor or any of the directors,
officers, employees, agents and controlling persons of the Issuer or the
Guarantor may incur as a result of the breach by the Issuing and Paying Agent of
this Agreement or the Issuing and Paying Agent’s negligence, bad faith or wilful
default or that of its directors, officers, employees, agents or controlling
persons.

 

10.3 Survival

The indemnities contained in this Clause 10 shall survive the termination or
expiry of this Agreement.

 

11. LIMITATION OF LIABILITY

 

11.1 The Agents shall not be liable for any loss caused by events beyond their
reasonable control including any malfunction, interruption or error in the
transmission of information caused by any machine or systems or interception of
communication facilities, abnormal operating conditions or events of force
majeure.

 

11.2 Subject to the final sentence of this clause, under no circumstances will
the Agents be liable to the Issuer or any other party to this Agreement in
contract, tort (including negligence) or otherwise for any consequential,
special, indirect or speculative loss or damage (including, but not limited to,
loss of business, goodwill, opportunity or profit) which arises out of or in
connection with this Agreement even if advised of the possibility of such loss
or damage. Nothing in this Agreement limits or excludes a party’s liability:
(i) for fraud or wilful default; or (ii) for death or personal injury caused by
its negligence.

 

12. TERMS OF APPOINTMENT

 

12.1 Delivery of Documents

Prior to the first issue of the Notes hereunder by the Issuer, the Issuer and
the Guarantor shall supply to the Issuing and Paying Agent copies of all
conditions precedent documents required to be delivered pursuant to the Dealer
Agreement. The Issuer and the Guarantor shall provide the Issuing and Paying
Agent with a copy of the certified list of persons authorised to take action on
behalf of the Issuer or the Guarantor in connection with this Agreement and
shall notify the Issuing and Paying Agent immediately in writing if any such
person ceases to be so authorised or if any additional person becomes so
authorised.

 

12.2 No Agency or Trust

The Issuing and Paying Agent shall act solely as agent of the Issuer and the
Guarantor and shall not have any obligation towards or relationship of agency or
trust with the holder of any Notes. The Issuing and Paying Agent shall only be
responsible for performance of the duties and obligations imposed on it under
this Agreement and the Conditions and shall have no implied duties or
obligations.

 

- 14 -



--------------------------------------------------------------------------------

12.3 No Expense

The Issuing and Paying Agent is not under any obligation to take any action
under this Agreement which may tend to involve it in any expense or liability,
the payment of which within a reasonable time is not, in its opinion, assured to
it.

 

12.4 Holder to be Treated as Owner

Except as ordered by a court of competent jurisdiction or as required by law,
and notwithstanding any notice to the contrary, the Issuer, the Guarantor and
the Issuing and Paying Agent shall be entitled to treat the bearer or holder of
any Note as the absolute owner thereof for all purposes and shall not be
required to obtain any proof thereof or as to the identity of the bearer or
holder.

 

12.5 Consultation

The Issuing and Paying Agent may consult on any matter with any legal or other
professional advisers selected by it, who may be an employee of or adviser to
the Issuer or the Guarantor and the Issuing and Paying Agent shall not be liable
in respect of anything done, or omitted to be done, relating to that matter in
good faith in accordance with that adviser’s opinion. The Issuer, failing whom
the Guarantor, agrees to reimburse the Issuing and Paying Agent for all expenses
properly incurred in connection with such legal or other professional advisers.

 

12.6 Reliance on Documents

The Issuing and Paying Agent shall not be liable in respect of anything done or
omitted to be done or suffered by it in reliance on a Note, notice, direction,
consent, certificate, affidavit, statement or other document or information from
any electronic or other source reasonably believed by it to be genuine and to
have been signed or otherwise given or disseminated by the proper parties.

 

12.7 Purchase of Notes

The Issuing and Paying Agent and its affiliates, directors, officers,
controlling persons and employees, whether or not acting for itself, may become
the owners of, or acquire, hold or dispose of any Note or other security (or any
interest therein) of the Issuer, the Guarantor or any other person, with the
same rights as any other owner or holder of such Notes or other securities, and
may enter into or be interested in any contract or transaction with any such
person, and may act on, or as depositary, trustee or agent for, any committee or
body of holders of securities of any such person, in each case with the same
rights as it would have had if it was not the Issuing and Paying Agent hereunder
and need not account for any profit resulting therefrom; provided, however, that
none of the Issuing and Paying Agent and its affiliates, directors, officers,
controlling persons, employees (and any person on behalf of which any of the
foregoing persons is acting) may acquire, hold or dispose of any Notes (or any
interest therein) if such person is a “United States person,” as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

 

12.8

The Issuer, failing whom the Guarantor, will pay all stamp duties and other
documentary taxes (including any penalties and interest), if any, to which this

 

- 15 -



--------------------------------------------------------------------------------

  Agreement or any Notes may be subject and will indemnify and hold harmless the
Issuing and Paying Agent on demand from all liabilities arising from any failure
to pay, or delay in paying, such duty or taxes.

 

12.9 The Issuing and Paying Agent shall not exercise any right of set-off or
lien against the Issuer, the Guarantor or any holder of any Note in respect of
any moneys payable to or by it under this Agreement.

 

13. CHANGES IN AGENT

 

13.1 Resignation

The Issuing and Paying Agent may resign its appointment as the agent of the
Issuer and/or the Guarantor hereunder in relation to the Notes issued by the
Issuer by giving at least 30 days’ notice to that effect to the Issuer and the
Guarantor.

 

13.2 Appointment and Termination

The Issuer and the Guarantor (acting together) may at any time (and shall where
necessary to comply with the provisions of any Notes) appoint substitute or
additional agents and/or terminate the appointment of any Agent in relation to
the Notes issued by the Issuer and guaranteed by the Guarantor by giving to the
Issuing and Paying Agent and that Agent at least 30 days’ notice to that effect
and shall forthwith notify the other parties hereto thereof, whereupon the
substitute or additional agents shall, as applicable, thereafter have the same
rights and obligations as afforded to the Issuing and Paying Agent under this
Agreement.

 

13.3 Automatic Termination

The appointment of’ the Issuing and Paying Agent or any additional Agent
appointed pursuant to Clause 13.2 shall terminate forthwith if any of the
following events or circumstances occur or arise, namely:

 

  (a) such Agent is adjudged bankrupt or insolvent;

 

  (b) such Agent files a voluntary petition in bankruptcy or makes an assignment
for the benefit of its creditors or consents to the appointment of a receiver,
administrator or other similar official of all or any substantial part of its
property or admits in writing its inability to pay or meet its debts as they
mature or suspends payment thereof;

 

  (c) a resolution is passed or an order is made for the winding-up or
dissolution of such Agent;

 

  (d) a receiver, administrator or other similar official of such Agent or of
all or any substantial part of its property is appointed;

 

  (e) an order of any court is entered approving any petition filed by or
against such Agent under the provisions of any applicable bankruptcy or
insolvency law; or

 

  (f) any public officer takes charge or control of such Agent or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation.

 

- 16 -



--------------------------------------------------------------------------------

In these circumstances the Issuer and the Guarantor will appoint a replacement
Agent and give notice of this appointment to the holder of any Note as soon as
practicable in accordance with the Conditions.

 

13.4 Condition to Resignation and Termination

No resignation or (subject to Clause 13.3 (Automatic Termination)) termination
of the appointment of the Issuing and Paying Agent shall take effect until a new
Issuing and Paying Agent (which shall be any reputable and experienced bank or
financial institution ) has been appointed.

 

13.5 Appointment of Bank or Financial Institution

If the Issuing and Paying Agent gives notice of its resignation in accordance
with Clause 13.1 (Resignation), and a replacement Issuing and Paying Agent is
required and by the tenth day before the expiration of such notice such
replacement has not been appointed by the Issuer and the Guarantor, then the
Issuing and Paying Agent may, itself, appoint on behalf of the Issuer and the
Guarantor as its replacement any reputable and experienced bank or financial
institution. Immediately following such appointment, such Agent shall give
notice of such appointment to the Issuer and the Guarantor, whereupon the
parties hereto and such replacement agent shall thereafter have the same rights
and obligations among them as would have been the case had they then entered
into an agreement in the form mutatis mutandis of this Agreement.

 

13.6 Delivery of Documents

Upon any resignation or revocation becoming effective under this Clause 13
(Changes in Agents), the Issuing and Paying Agent shall:

 

  (a) be released and discharged from its obligations under this Agreement (save
that it shall remain entitled to the benefit of and subject to and bound by the
provisions of Clause 10 (Indemnity));

 

  (b) in the case of the Issuing and Paying Agent, deliver to the Issuer and the
Guarantor and to the successor Issuing and Paying Agent a copy, certified as
true and up-to-date by an officer of the Issuing and Paying Agent, of the
records maintained by it in accordance with Clause 7 (Cancellation, Destruction,
Records, and Safekeeping); and

 

  (c) forthwith (upon payment to it of any amount due to it in accordance with
Clause 9 (Fees and Expenses) and Clause 10 (Indemnity) transfer all moneys and
documents (including any unissued Global Notes and Definitive Notes held by it
hereunder) to its successor in that capacity and, upon appropriate notice,
provide reasonable assistance to such successor for the discharge by it of its
duties and responsibilities hereunder.

 

13.7 Successor Corporations

A corporation into which the Issuing and Paying Agent may be merged or converted
or with which it is consolidated that results from a merger, conversion or
consolidation to which it is a party or to which it sells all or substantially
all of its corporate trust assets shall, to the extent permitted by applicable
law, be the successor

 

- 17 -



--------------------------------------------------------------------------------

Issuing and Paying Agent under this Agreement without any further formality. The
Issuing and Paying Agent concerned shall forthwith notify such an event to the
Issuer and the Guarantor.

 

13.8 Change of Office

If the Issuing and Paying Agent decides to change its specified office in a city
it shall promptly give notice to the Issuer and the Guarantor (with a copy to
other Agents if applicable) of the address of the new specified office stating
the date on which such change takes effect.

 

13.9 Benefit to Predecessor

Upon the resignation or removal of the Issuing and Paying Agent becoming
effective, Clause 10 (Indemnity) and Clause 11.2 (Terms of Appointment) shall
continue to benefit the predecessor Issuing and Paying Agent for any action
taken or not taken by it while it was the Issuing and Paying Agent under this
Agreement.

 

13.10 Notices

The Issuer or the Guarantor shall give holders of Notes at least 30 days’ notice
of any proposed appointment, termination, resignation or change under Clause
13.1 (Resignation) through Clause 13.5 (Appointment of Bank or Financial
Institution) and Clause 13.8 (Change of Office) of which it is aware and, as
soon as practicable, notice of any succession under Clause 13.7 (Successor
Corporations) of which it is aware. The Issuer or the Guarantor shall give
holders of Notes as soon as practicable, notice of any termination under Clause
13.3 (Automatic Termination) of which it is aware.

 

13.11 Publication

The Issuing and Paying Agent will, at the direction and expense of the Issuer,
failing whom the Guarantor, arrange for publication of all notices to the holder
of any Note issued by the Issuer on behalf of the Issuer or the Guarantor. The
Issuer or the Guarantor will provide the Issuing and Paying Agent with details
of any such notices at least 5 Business Days prior to the latest date on which
the Issuer or Guarantor is to give notice to the holder of any Note in
accordance with the Conditions, or as otherwise may be agreed between the
Issuer, the Guarantor and the Issuing and Paying Agent.

 

14. ADDITION OF NEW ISSUER

The Guarantor may, with the Issuing and Paying Agent’s prior consent, at any
time and from time to time add one or more new Issuers under this Agreement
provided that such new Issuer so notifies the Issuing and Paying Agent in
writing and provides to the Issuing and Paying Agent not less than fifteen
Business Days prior to the first issue of Notes by the new Issuer (a) a copy of
the written notice provided by the new Issuer and Guarantor to the Dealer or
Dealers, as the case may be, in accordance with clause 7 of the Dealer
Agreement; (b) a supplemental information memorandum; and (c) the new Issuer’s
written agreement to be bound by the terms of the Dealer Agreement and this
Agreement in form and substance satisfactory to the Issuing and Paying Agent.
The Guarantor shall procure that the new Issuer shall comply with and discharge
its obligations under the Dealer Agreement, this Agreement and the Notes issued
by it.

 

- 18 -



--------------------------------------------------------------------------------

15. MODIFICATION

This Agreement may only be amended by the parties hereto for the time being in
writing.

 

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
hereto on different counterparts each of which when so executed and delivered
shall be an original but all the counterparts together shall constitute one and
the same agreement.

 

17. SEVERABILITY

If a provision of this Agreement is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other term of this Agreement.

 

18. THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement but this does not affect any right or remedy of a third party
which exists or is available apart from the Act.

 

19. GOVERNING LAW, SUBMISSION TO JURISDICTION AND AGENT FOR SERVICE OF PROCESS

 

19.1 Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with,
English law.

 

19.2 Submission to Jurisdiction

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising out of or in connection with this agreement (including a
Dispute relating to the existence, formation, validity, enforceability,
performance, interpretation or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
or the consequences of its nullity.

 

- 19 -



--------------------------------------------------------------------------------

19.3 Service of Process

The Issuer and the Guarantor agree that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Danaher UK Industries
Limited, Suite 31, The Quadrant, 99 Parkway Avenue, Sheffield, S9 4WG, United
Kingdom, Attention: Director or at any address of the Issuer in Great Britain at
which process may be served on it in accordance with the Companies Act 2006.
Nothing in this Agreement shall affect the right of the Issuing and Paying Agent
to serve process in any other manner permitted by law. This Clause applies to
Proceedings in England and to Proceedings elsewhere.

 

20. NOTICES

 

20.1 Method

Each communication under this Agreement shall be made in the English language or
shall be accompanied by a certified English translation and shall be made by
fax, letter, or GPR. Each communication or document to be delivered by fax or by
letter to any party under this Agreement shall be sent to that party at the fax
number or address, and marked for the attention of the person (if any), from
time to time designated by that party to the Issuing and Paying Agent (or, in
the case of the Issuing and Paying Agent, by it to each other party) for the
purpose of this Agreement. The initial telephone number, fax number, address and
person so designated by the parties to this Agreement are set out on the
signatory page hereto.

 

20.2 Deemed Receipt

Any communication from any party to any other party under this Agreement shall
be effective (if by fax), when good receipt is confirmed by the recipient
following enquiry by the sender and (if by letter) when delivered, except that a
communication received outside normal business hours shall be deemed to be
received on the next business day in the city in which the recipient is located.

This Agreement has been entered into on the date stated at the beginning.

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF MULTICURRENCY GLOBAL NOTE

Set out below is the form of multicurrency global note for the Programme. Forms
of

multicurrency definitive notes are available upon request from the Issuing and
Paying Agent,

upon reasonable notice.

The Notes and the Guarantee covered hereby have not been and will not be
registered under the United States Securities Act of 1933, as amended, and,
subject to certain exceptions or being so registered, may not be offered, sold
or delivered within the United States or to, or for the account or benefit of,
U.S. persons (as defined in Regulation S).

By accepting this Note or any Note covered hereby, the holder represents and
warrants that it is not a United States person (other than an exempt recipient
described in section 6049(b)(4) of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder) and that it is not acting for or on
behalf of a United States person (other than an exempt recipient described in
section 6049(b)(4) of the Code and the regulations thereunder). Terms used in
this paragraph have the meanings given to them by the applicable provisions of
the Code and the regulations thereunder.

DANAHER LUXEMBOURG FINANCE S.A.

(incorporated under the laws of Luxembourg)

guaranteed by

DANAHER CORPORATION

(incorporated under the laws of the State of Delaware)

 

No:    Series No.: Issued in London on:    Maturity Date: Specified Currency:   
Denomination:

Nominal Amount:

(word and figures if a Sterling Note)

   Reference Rate: LIBOR/EURIBOR1 Fixed Interest Rate:2     % per annum   
Margin:3

Calculation Agent:4

(Interest)

   Interest Payment Dates:5

 

1. For value received, DANAHER LUXEMBOURG FINANCE S.A. (the “Issuer”) promises
to pay to the bearer of this Global Note on the above-mentioned Maturity Date
the above-mentioned Nominal Amount, together with interest thereon at the rate
and at the times (if any) specified herein. All such payments shall be made in
accordance with a issuing and paying agency agreement dated 6 December 2011
among the Issuer, Danaher Corporation and the issuing and paying agent referred
to

 

1  Delete as appropriate. The reference rate will be LlBOR unless this Global
Note is denominated in euro and the Issuer and the relevant Dealer agree that
the reference rate should be EURIBOR.

2  Complete for fixed rate interest bearing Notes only.

3  Complete for floating rate interest bearing Notes only.

4  Complete for floating rate interest bearing Notes only.

5 

Complete for interest bearing Notes.

 

- 21 -



--------------------------------------------------------------------------------

  therein, a copy of which is available for inspection at the offices of
Deutsche Bank AG, London Branch (as further amended, supplemented and/or
restated from time to time, the “Issuing and Paying Agent”) at Winchester House,
1 Great Winchester Street, London EC2N 2DB, and subject to and in accordance
with the terms and conditions set forth below. All such payments shall be made
upon presentation and surrender of this Global Note at the offices of the
Issuing and Paying Agent referred to above by transfer to an account denominated
in the abovementioned Specified Currency maintained by the bearer in the
principal financial centre in the country of that currency or, in the case of a
Global Note denominated in euro, by euro cheque drawn on, or by transfer to a
euro account (or any other account to which euro may be credited or transferred)
maintained by the payee with, a bank in the principal financial centre of any
member state of the European Union. The Issuer will ensure that at all times it
maintains a paying agent in an EU member state that will not be obliged to
withhold or deduct tax pursuant to Council Directive 2003/48/EC or any other
Directive implementing the conclusions of the ECOFIN Council meeting of
26-27 November 2000. Notwithstanding the foregoing, payments to the bearer of
this Global Note shall not be made to an address or a bank account maintained
within the United States or its possessions, the Notes may not be presented for
payment within the United States or its possessions, and demand for payments
under the Notes may not be made within the United States or its possessions.

 

2. This Global Note is issued in representation of an issue of Notes in the
above-mentioned aggregate Nominal Amount.

 

3. All payments in respect of this Global Note by or on behalf of the Issuer
shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed by or on behalf of
the jurisdiction of the Issuer or the United States or any political subdivision
or taxing authority thereof or therein (“Taxes”). If the Issuer or any agent
thereof is required by law or regulation to make any deduction or withholding
for or on account of Taxes, the Issuer shall, to the extent permitted by
applicable law or regulation, pay such additional amounts as shall be necessary
in order that the net amounts received by the bearer of this Global Note after
such deduction or withholding shall equal the amount which would have been
receivable hereunder in the absence of such deduction or withholding, except
that no such additional amounts shall be payable where this Global Note is
presented for payment:

 

  (a) by or on behalf of a holder which is liable to such Taxes by reason of its
having some connection with the jurisdiction imposing the Taxes other than the
mere holding of this Global Note; or

 

  (b) where such deduction or withholding is required to be made pursuant to the
European Council Directive 2003/48/EC or any other Directive implementing the
conclusions of the ECOFIN Council meeting of 26-27 November 2000 or any law
implementing or complying with, or introduced in order to conform to, such
Directive; or

 

- 22 -



--------------------------------------------------------------------------------

  (c) by or on behalf of a holder who would have been able to avoid such
withholding or deduction by presenting this Global Note to another issuing and
paying agent in a member state of the European Union; or

 

  (d) more than 15 days after the Maturity Date or, if applicable, the relevant
Interest Payment Date or (in either case) the date on which payment hereof is
duly provided for whichever occurs later, except to the extent that the holder
would have been entitled to such additional amounts if it had presented this
Global Note on the last day of such period of 15 days.

 

4. The payment obligation of the Issuer represented by this Global Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking at least pari passu with all present and future unsecured
and unsubordinated indebtedness of the Issuer other than obligations preferred
by mandatory provisions of law.

 

5. If the Maturity Date or, if applicable, the relevant Interest Payment Date is
not a Payment Business Day (as defined herein) payment in respect hereof will
not be made and credit or transfer instructions shall not be given until the
next following Payment Business Day (provided that, if such postponed payment
would have the effect of extending the tenor of the relevant Note to more than
183 days, payment will be made and credit and transfer instructions will be
given, on the immediately preceding Payment Business Day) and the bearer of this
Global Note shall not be entitled to any adjustment to interest or other sums in
respect of such postponed payment.

As used in this Global Note:

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency (which, if
the Specified Currency is Australian dollars, shall be Sydney) or (ii) if the
above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

6. This Global Note is negotiable and, accordingly, title hereto shall pass by
delivery and the bearer shall be treated as being absolutely entitled to receive
payment upon due presentation hereof (notwithstanding any notation of ownership
or other writing thereon or notice of any previous loss or theft thereof).

 

- 23 -



--------------------------------------------------------------------------------

7. This Global Note is issued in respect of an issue of Notes of the Issuer and
is exchangeable in whole (but not in part only) for duly executed and
authenticated bearer Notes in definitive form (whether before, on or, subject as
provided below, after the Maturity Date):

 

  (a) if the clearing system(s) in which this Global Note is held at the
relevant time is closed for a continuous period of 14 days or more (other than
by reason of weekends or public holidays or announces an intention permanently
to cease business or does in fact do so); or

 

  (b) if default is made in the payment of any amount payable in respect of this
Global Note; or

 

  (c) upon request of the bearer of this Global Note or a holder of an interest
in this Global Note.

Upon, or in the case of (c) above within 10 days after, presentation and
surrender of this Global Note during normal business hours to the Issuer at the
offices of the Issuing and Paying Agent (or to any other person or at any other
office outside the United States as may be designated in writing by the Issuer
to the bearer), the Issuing and Paying Agent shall authenticate and deliver, in
exchange for this Global Note, bearer definitive notes denominated in the
above-mentioned Specified Currency in an aggregate nominal amount equal to the
Nominal Amount of this Global Note.

 

8. If, upon any such default and following such surrender, definitive Notes are
not issued in full exchange for this Global Note before 5.00 p.m. (London time)
on the thirtieth day after surrender, this Global Note (including the obligation
hereunder to issue definitive Notes) will become void and the bearer will have
no further rights under this Global Note (but without prejudice to the rights
which the bearer or any other person may have under a Deed of Covenant dated
6 December 2011, entered into by the Issuer).

 

9. This Global Note has the benefit of a guarantee issued by DANAHER CORPORATION
on 6 December 2011, copies of which are available for inspection during normal
business hours at the office of the Issuing and Paying Agent referred to above.

 

10. If this is an interest bearing Global Note, then:

 

  (a) notwithstanding the provisions of paragraph 1 above, if any payment of
interest in respect of this Global Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in part (a) or

 

  (b) (as the case may be) of paragraph 1 shall be payable on such fifteenth
day; and (b) upon each payment of interest (if any) prior to the Maturity Date
in respect of this Global Note, the Schedule hereto shall be duly completed by
the Issuing and Paying Agent to reflect such payment.

 

  (c) if no Interest Payment Dates are specified on the face of the Global Note,
the Interest Payment Date shall be the Maturity Date.

 

- 24 -



--------------------------------------------------------------------------------

11. If this is a fixed rate interest bearing Global Note, interest shall be
calculated on the Nominal Amount as follows:

 

  (a) interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrears on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days or, if this Global Note is denominated in Sterling, 365 days at the
above-mentioned Fixed Interest Rate with the resulting figure being rounded to
the nearest amount of the above-mentioned Specified Currency which is available
as legal tender in the country or countries (in the case of the euro) of the
Specified Currency (with halves being rounded upwards); and

 

  (b) the period beginning on the Issue Date and ending on the first Interest
Payment Date and each successive period beginning on an Interest Payment Date
and ending on the next succeeding Interest Payment Date is an “Interest Period”
for the purposes of this paragraph.

 

12. If this is a floating rate interest bearing Global Note, interest shall be
calculated on the Nominal Amount as follows:

 

  (a) in the case of a Global Note which specifies LIBOR as the Reference Rate
on its face, the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR. Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrears on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days or, if this Global Note is denominated in
Sterling, 365 days.

As used in this Global Note:

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
abovementioned Specified Currency (as defined in the 2000 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Global Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period *[or, if this Global Note is denominated in Sterling, on the first day
thereof] (a “LIBOR Interest Determination Date”), as if the Reset Date (as
defined in the ISDA Definitions) were the first day of such Interest Period and
the Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and
“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

  (b) in the case of a Global Note which specifies EURIBOR as the Reference Rate
on its face, the Rate of Interest will be the aggregate of EURIBOR and the
above-mentioned Margin (if any) above or below EURIBOR. Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrears on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days.

 

- 25 -



--------------------------------------------------------------------------------

As used in this Global Note, “EURIBOR” shall be equal to EUR-EURIBOR-Telerate
(as defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”);

 

  (c) the Calculation Agent will, as soon as practicable after 11.00 a.m.
(London time) on each LIBOR Interest Determination Date or 11.00 a.m. (Brussels
time) on each EURIBOR Interest Determination Date (as the case may be),
determine the Rate of Interest and calculate the amount of interest payable (the
“Amount of Interest”) for the relevant Interest Period. “Rate of Interest” means
(A) if the Reference Rate is EURIBOR, the rate which is determined in accordance
with the provisions of paragraph 12(b), and (B) in any other case, the rate
which is determined in accordance with the provisions of paragraph 12(a). The
Amount of Interest shall be calculated by applying the Rate of Interest to the
Nominal Amount of one Note of each denomination, multiplying such product by the
actual number of days in the Interest Period concerned divided by 360 or, if
this Global Note is denominated in Sterling, by 365 and rounding the resulting
figure to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards). The determination
of the Rate of Interest and the Amount of Interest by the Calculation Agent
named above shall (in the absence of manifest error) be final and binding upon
all parties;

 

  (d) a certificate of the Calculation Agent as to the Rate of Interest payable
hereon for any Interest Period shall be conclusive and binding as between the
Issuer and the bearer hereof;

 

  (e) the period beginning on the Issue Date and ending on the first Interest
Payment Date and each successive period beginning on an Interest Payment Date
and ending on the next succeeding Interest Payment Date is called an “Interest
Period” for the purposes of this paragraph 12; and

 

  (f) the Issuer will procure that a notice specifying the Rate of Interest
payable in respect of each Interest Period be published as soon as practicable
after the determination of the Rate of Interest. Such notice will be delivered
to the clearing system(s) in which this Global Note is held at the relevant time
or, if this Global Note has been exchanged for bearer definitive Notes pursuant
to paragraph 7, will be published in a leading English language daily newspaper
published in London (which is expected to be the Financial Times).

 

13. Instructions for payment must be received at the offices of the Issuing and
Paying Agent referred to above together with this Global Note as follows:

 

  (a) if this Global Note is denominated in Australian dollars, New Zealand
dollars, Hong Kong dollars or Japanese yen, at least two Business Days prior to
the relevant payment date; and

 

  (b) in all other cases, at least one Business Day prior to the relevant
payment date.

 

- 26 -



--------------------------------------------------------------------------------

As used in this paragraph, “Business Day” means:

 

  (i) a day other than a Saturday or Sunday on which commercial banks are open
for general business (including dealings in foreign exchange and foreign
currency deposits) in London; and

 

  (ii) in the case of payments in euro, a TARGET Business Day and, in all other
cases, a day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in the principal
financial centre in the country of the above-mentioned Specified Currency.

 

14. This Global Note shall not be validly issued unless manually authenticated
by Deutsche Bank AG, London Branch as Issuing and Paying Agent.

 

15. This Global Note and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with,
English law.

 

16.

 

  (a) English courts: The courts of England have exclusive jurisdiction to
settle any dispute (a “Dispute”) arising from or connected with this Global
Note.

 

  (b) Appropriate forum: The Issuer agrees that the courts of England are the
most appropriate and convenient courts to settle any Dispute and, accordingly,
that it will not argue to the contrary.

 

  (c) Rights of the bearer to take proceedings outside England: Sub-paragraph
16(a) (English courts) is for the benefit of the bearer only. As a result,
nothing in this paragraph 16 prevents the bearer from taking proceedings
relating to a Dispute (“Proceedings”) in any other courts with jurisdiction. To
the extent allowed by law, the bearer may take concurrent Proceedings in any
number of jurisdictions.

 

  (d) Process agent: The Issuer agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Danaher UK Industries
Limited, Suite 31, The Quadrant, 99 Parkway Avenue, Sheffield, S9 4WG, United
Kingdom, Attention: Director, or, if different, its registered office for the
time being or at any address of the Issuer in Great Britain at which process may
be served on it in accordance with the Companies Act 2006. Nothing in this
sub-paragraph shall affect the right of the bearer to serve process in any other
manner permitted by law. This sub-paragraph applies to Proceedings in England
and to Proceedings elsewhere.

 

17. No person shall have any right to enforce any provision of this Note under
the Contracts (Rights of Third Parties) Act 1999.

 

- 27 -



--------------------------------------------------------------------------------

AUTHENTICATED by   Signed on behalf of:

DEUTSCHE BANK AG, LONDON

BRANCH

 

DANAHER LUXEMBOURG FINANCE

S.A.

without recourse, warranty or liability and

for authentication purposes only

  By:   By:

(Authorised Signatory)

 

(Authorised Signatory)

 

- 28 -



--------------------------------------------------------------------------------

SCHEDULE

PAYMENTS OF INTEREST

The following payments of interest in respect of this Global Note have been
made:

 

Date

Made

 

Payment

From

 

Payment

To

 

Amount

Paid

 

Notation

on behalf of

Issuing and

Paying Agent

                               

 

- 29 -



--------------------------------------------------------------------------------

SIGNATORIES

The Issuer

DANAHER LUXEMBOURG FINANCE S.A.

 

By:   /s/ Frank T. McFaden Name:   Frank T. McFaden Title:   Director Address:  
5, rue Guillaume Kroll   L-1182 Luxembourg E-mail:   Telephone:   Fax:  
Contact:   Director

With a copy to:

 

Address:   2200 Pennsylvania Avenue, N.W   Suite 800W   Washington, D.C.
20037-1701 E-mail:   Telephone:   Fax:   Attention:   Vice President Treasurer

The Guarantor

DANAHER CORPORATION

 

By:   /s/ Frank T. McFaden Name:   Frank T. McFaden Title:   Vice
President-Treasurer Address:   2200 Pennsylvania Avenue, N.W.  

Suite 800W

Washington, D.C. 20037-1701

E-mail:   Telephone:   Fax:   Attention:   Vice President Treasurer

 

- 30 -



--------------------------------------------------------------------------------

The Issuing and Paying Agent

 

DEUTSCHE BANK AG, LONDON

BRANCH

  

DEUTSCHE BANK AG, LONDON

BRANCH

By: /s/ R. Bess    By: /s/ S. Ferguson Name: R. Bess    Name: S. Ferguson Title:
VP    Title: VP

 

Address:    Winchester House    1 Great Winchester Street    London EC2N 2DB
Fax:    Attention:    Debt and Agency Services

 

- 31 -